This is an appeal from a final decree of foreclosure of a paving assessment lien entered against appellant's property under Chapter 9298, Acts 1923, by the Town of Dunnellon, Florida. This Court has carefully reviewed the briefs and record in the case and finds that the decree below is in substantial accord with the law and the facts adduced, and that no harmful or reversible error has been committed. It appearing, however, that there is included in the decree an excessive amount of interest, to-wit: interest from January 19, 1927, instead of from April 1, 1928, which erroneous inclusion appellee in its brief confesses should be eliminated and offers to eliminate, it is ordered that one-half of the costs of this appeal be taxed against appellee and that the decree appealed be affirmed on condition that appellee enter its remittitur of the aforesaid unlawfully included amount of interest, within 30 days after filing of the mandate in the court below, otherwise the decree to stand reversed for further appropriate proceedings.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.